As filed with the Securities and Exchange Commission on December 29, 2011 1933 Act File No. 033-11387 1940 Act File No. 811-04984 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 124 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 123 [ X ] (Check appropriate box or boxes.) AMERICAN BEACON FUNDS (Exact Name of Registrant as Specified in Charter) 4151 Amon Carter Boulevard, MD 2450 Fort Worth, Texas76155 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (817) 391-6100 Gene L. Needles, Jr., President 4151 Amon Carter Boulevard MD 2450 Fort Worth, Texas76155 (Name and Address of Agent for Service) With copies to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [X] on March 1, 2012 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. AMERICAN BEACON FUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for the A Class, C Class, Institutional Class, Y Class, Investor Class and Advisor Class shares of the American Beacon Mid-Cap Value Fund and the A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon High Yield Bond Fund Prospectus for the AMR Class of the American Beacon Mid-Cap Value Fund and the AMR Class of the American Beacon High Yield Bond Fund Statement of Additional Information for the A Class, C Class, Institutional Class, Y Class, Investor Class and Advisor Class shares of the American Beacon Mid-Cap Value Fund and the A Class, C Class, Institutional Class, Y Class and Investor Class shares of the American Beacon High Yield Bond Fund Part C Signature Page The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. (AMERICAN BEACON FUNDS LOGO) PROSPECTUS , 2012 American Beacon Mid-Cap Value Fund A CLASS [ABMAX] C CLASS [AMCCX] Y CLASS [ACMYX] ADVISOR CLASS [AMCSX] INSTITUTIONAL CLASS [AACIX] INVESTOR CLASS [AMPAX] American Beacon High Yield Bond Fund A CLASS [ABHAX] C CLASS [AHBCX] Y CLASS [ACYYX] INSTITUTIONAL CLASS [AYBFX] INVESTOR CLASS [AHYPX] This Prospectus contains important information you should know about investing, including information about risks. Please read it before you invest and keep it for future reference. The Securities and Exchange Commission does not guarantee that the information in this prospectus or any other mutual fund’s prospectus is accurate or complete, nor does it judge the investment merits of the Funds. To state otherwise is a criminal offense. (AMERICAN BEACON FUNDS LOGO) Table of Contents Fund Summaries American Beacon Mid-Cap Value Fund American Beacon High Yield Bond Fund Additional Information Aboutthe Funds Additional Information About Investment Policies and Strategies Additional Information About Investments Additional Information About Risks Additional Information About Performance Benchmarks Fund Management The Manager The Sub-Advisors Valuation of Shares About Your Investment Choosing Your Share Class Purchase and Redemption of Shares General Policies Frequent Trading and Market Timing Distributions and Taxes Additional Information Distribution and Service Plans Portfolio Holdings Delivery of Documents Financial Highlights Back Cover 2 American Beacon Mid-Cap Value FundSM Investment Objective The Fund’s investment objective is long-term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds. More information about these and other discounts is available from your financial professional and in “Choosing Your Share Class” on page of the prospectus and “Additional Purchase and Sale Information for A ClassShares” on pageof the statement of additional information. Shareholder Fees (fees paid directly from your investment) Share classes A C Y Advisor Institutional Investor Maximum sales charge imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum deferred sales charge load (as a percentage of the lower of original offering price or redemption proceeds) None 1.00% None None None None Annual FundOperating Expenses (expenses that you pay each year as a percentage of the value of your investment) A C Y Advisor Institutional Investor Management fees % Distribution and/or service (12b-1) fees % Other expenses % Acquired FundFees and Expenses % Total annual fund operating expenses(1) % Expense Waiver and Reimbursement % % % %(3) % % Expense Recoupment ) Total annual fund operating expenses after expense waiver and reimbursement % The Total Annual FundOperating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund’s Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired FundFees and Expenses. 3 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years A $ C $ Y $ Advisor $ Institutional $ Investor $ Assuming no redemption of shares: Share class 1 year 3 years 5 years 10 years C $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, at least 80% of the Fund’s net assets (plus the amount of any borrowings for investment purposes) are invested in equity securities of middle market capitalization U.S. companies. These companies have market capitalizations similar to the market capitalizations of the companies in the Russell Midcap® Index at the time of investment. As of December31, 2011 the market capitalizations of the companies in the Russell Midcap Index ranged from $million to $billion. The Fund’s investments may include common stocks, preferred stocks, securities convertible into U.S. common stocks, real estate investment trusts (“REITs”), American Depositary Receipts (“ADRs”) and U.S. dollar-denominated foreign stocks trading on U.S. exchanges (collectively referred to as “stocks”). The Manager allocates the assets of the Fund among different sub-advisors. The Manager believes that this strategy may help the Fund outperform other investment styles over the longer term while minimizing volatility and downside risk. The Fund’s assets are currently allocated among three investment sub-advisors. In general, the sub-advisors select stocks that, in their opinion, have most or all of the following characteristics (relative to the Russell Midcap Index): Ø above-average earnings growth potential, Ø below-average price to earnings ratio, Ø below-average price to book value ratio, and Ø above-average dividend yields. One sub-advisor invests in medium-sized companies with low price to earnings and price to book value ratios and high dividend yields in relation to the Russell Midcap Index. Through extensive research and meetings with company management teams, the sub-advisor seeks to identify companies that not only possess these three characteristics, but that also exhibit high or improving profitability translating into earnings growth above that of the overall Russell Midcap Index. The sub-advisor’s portfolio will generally consist of 35 to 45 stocks. 4 The second sub-advisor invests in medium-sized companies and intends to maintain a concentrated portfolio of 30 to 40 stocks selected from the most undervalued or “deep” value portion of its investment universe. That sub-advisor looks for companies within that universe that sell for a low price relative to normal earnings (with “normal earnings” defined as a 5year estimate of what the company should earn in a normal environment based on research of the company’s history and the history of its industry). The third sub-advisor utilizes a classic value investment style focusing on solid companies of medium size whose stock are temporarily out of favor in the market.The sub-advisor focuses on companies with higher returns on capital, free cash flow and strong balance sheets that often dominate a particular industry niche.Generally these industries have significant barriers to entry and, as a result, are able to perpetuate a higher return on capital over time.Additionally, the sub-advisor may invest in more cyclical companies with somewhat lower returns on capital when the market does not currently appreciate their long-term earnings potential.The sub-advisor’s portfolio will generally consist of 60 to 80 stocks. Each of the Fund’s sub-advisors determines the earnings growth prospects of companies based upon a combination of internal and external research using fundamental analysis and considering changing economic trends. The decision to sell a security is typically based on the belief that the company is no longer considered undervalued or shows deteriorating fundamentals, or that better investment opportunities exist in other stocks. The Fund may invest cash balances in money market funds and may purchase and sell futures contracts to gain market exposure on cash balances or reduce market exposure in anticipation of liquidity needs. Principal Risks There is no assurance that the Fund will achieve its investment objective and you could lose part or all of your investment in the Fund. The Fund is not designed for investors who need an assured level of current income. The Fund is intended to be a long-term investment. The Fund is not a complete investment program and may not be appropriate for all investors. Investors should carefully consider their own investment goals and risk tolerance before investing in the Fund. The principal risks of investing in the Fund are: Equity Securities Risk Equity securities generally are subject to market risk. The Fund’s investments in equity securities may include common stocks, preferred stocks, securities convertible into or exchangeable for common stocks, REITs and ADRs. Such investments may expose the Fund to additional risks. Common stock generally is subordinate to preferred stock upon the liquidation or bankruptcy of the issuing company. Preferred stocks and convertible securities are sensitive to movements in interest rates. In addition, convertible securities are subject to the risk that the credit standing of the issuer may have an effect on the convertible securities’ investment value. Investments in ADRs are subject to certain of the risks associated with investing directly in foreign securities. Investments in REITs are subject to the risks associated with investing in the real estate industry such as adverse developments affecting the real estate industry and real property values. Foreign Exposure Risk The Fund may invest in securities issued by foreign companies through ADRs and U.S. dollar-denominated foreign stocks traded on U.S.exchanges. These securities are subject to many of the risks inherent in investing in foreign securities, including, but not limited to, currency fluctuations and political and financial instability in the home country of a particular ADR or foreign stock. Futures Contract Risk There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures contracts. There may not be a liquid secondary market for the futures contract. Investment Risk 5 An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Market Events Turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide which may have an adverse effect on the Fund. Market Risk Since this Fund invests most of its assets in stocks, it is subject to stock market risk. Market risk involves the possibility that the value of the Fund’s investments in stocks will vary from day to day in response to the activities of individual companies, as well as general market, regulatory, political and economic conditions. From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. If the Fund is forced to sell such securities to meet redemption requests or other cash needs, the Fund may have to sell them at a loss. Mid-Capitalization Companies Risk Investing in the securities of mid-capitalization companies involves greater risk and the possibility of greater price volatility than investing in larger capitalization companies. Since smaller companies may have limited operating history, product lines and financial resources, the securities of these companies may lack sufficient market liquidity and can be sensitive to expected changes in interest rates, borrowing costs and earnings. Securities Selection Risk Securities selected by the Manager or a sub-advisor for the Fund may not perform to expectations. This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Value Stocks Risk Value stocks are subject to the risk that their intrinsic value may never be realized by the market or that their prices may go down. While the Fund’s investments in value stocks may limit its downside risk over time, the Fund may produce more modest gains than riskier stock funds as a trade-off for this potentially lower risk. Different investment styles tend to shift in and out of favor, depending on market conditions and investor sentiment. The Fund’s value style could cause the Fund to underperform funds that use a growth or non-value approach to investing or have a broader investment style. FundPerformance The bar chart and table below provide an indication of risk by showing how the Fund’s performance has varied from year to year. The table shows how the Fund’s performance compares to a broad-based market index and the Lipper Mid-Cap Value Funds Index, a composite of mutual funds comparable to the Fund. The chart and the table below show the performance of the Fund’s Institutional Class shares for all periods. The Fund began offering Institutional Class shares on November30, 2005, Investor Class shares on March1, 2006, Advisor Class shares on June30, 2007, Y Class shares on March1, 2010, A Class shares on May17, 2010 and C Class shares on September1, 2010. In the table below, the performance of the AMR Class of the Fund, which began offering shares on June 30, 2004 and is not offered in this prospectus, is shown for the Institutional Class shares before the date such class was first offered. For the Investor Class, performance results from June 30, 2004 through November30, 2005 are for the AMR Class and performance results from November30, 2005 through March1, 2006 are for the Institutional Class. For the Advisor Class, performance results from June 30, 2004 to November30, 2005 are for the AMR Class, performance results from November30, 2005 through February28, 2006 are for the Institutional Class and performance results from March1, 2006 to June30, 2007 are for the Investor Class. For Y Class, A Class and C Class shares, performance results from June 30, 2004 to November30, 2005 are for the AMR Class and performance results from November30, 2005 to the inception of the Y Class, A Class and C Class shares are for the Institutional Class. In each case, the older share classes would have had similar annual returns to the newer share classes because the shares are invested in the same portfolio securities. The AMR Class had a similar expense structure to the Institutional Class of the Fund. However, for 6 the Investor Class, Advisor Class, Y Class, A Class and C Class shares, because the older classes had lower expenses, their performance was better than the newer classes would have realized in the same period. You may obtain updated performance information on the Fund’s website at www.americanbeaconfunds.com. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not reflected in the bar chart and table below. If those charges were included, returns of A Class shares would be less than those shown. Calendar year total returns for Institutional Class shares (BAR CHART) Highest Quarterly Return: % (1/1/05 through 12/31/11) (3rd Quarter 2009) Lowest Quarterly Return: -% (1/1/05 through 12/31/11) (4th Quarter 2008) Average Annual Total Returns(1) For the periods ended December 31, 2011 Inception Date of Class Since Institutional Class 11/30/2005 1 Year 5 Years Inception Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distributions and Sale of FundShares % % % Share class (before taxes) Inception Date of Class 1 Year 5 Years Since Inception A 5/17/2010 % % % C 9/1/2010 % % % Y 3/1/2010 % % % Advisor 6/30/2007 % % % Investor 3/1/2006 % % % Indices (reflects no deduction for fees, expenses or taxes) 1 year 5 Years Since Inception Russell Midcap® Value Index % % % Lipper Mid-Cap Value Funds Index % % % After-tax returns are shown only for Institutional Class shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. If you hold your Fund shares through a tax-deferred arrangement, such as an IRA or a 401(k), the after-tax returns do not apply to your situation. Management The Manager The Fund has retained American Beacon Advisors, Inc. to serve as its Manager. Sub-Advisors The Fund’s assets are currently allocated among the following investment sub-advisors: Ø Barrow, Hanley, Mewhinney& Strauss, LLC Ø Lee Munder Capital Group, LLC Ø Pzena Investment Management, LLC Portfolio Managers 7 American Beacon Advisors, Inc. Gene L. Needles, Jr. President & CEO Since 2012 Wyatt L. Crumpler Vice President, Asset Management Since 2007 Adriana R. Posada Senior Portfolio Manager Since Fund Inception (2004) Barrow, Hanley, Mewhinney& Strauss, LLC James P. Barrow Portfolio Manager/Executive Director Since Fund Inception (2004) Mark Giambrone Portfolio Manager/Managing Director Since Fund Inception (2004) Lee Munder Capital Group, LLC Donald Cleven Portfolio Manager Since 2011 Pzena Investment Management, LLC Richard S. Pzena Managing Principal, CEO, Co-Chief Investment Officer& Founder Since Fund Inception (2004) John P. Goetz Managing Principal, Co-Chief Investment Officer Since Fund Inception (2004) Manoj Tandon Principal, Portfolio Manager Since 2006 Purchase and Sale of FundShares You may purchase, redeem or exchange shares of the Fund on any business day, which is any day the New York Stock Exchange is open for business. You may purchase, redeem or exchange Institutional Class, Investor Class, Advisor Class and Y Class shares directly from the Fund by calling 1-800-658-5811, writing to the Fund at P.O. Box 219643, Kansas City, MO 64121, or visiting www.americanbeaconfunds.com. For overnight delivery, please mail your request to American Beacon Funds, c/o BFDS, 330 West 9th Street, Kansas City, MO 64105. You also may purchase, redeem or exchange shares of all classes offered in this prospectus through a broker-dealer or other financial intermediary. The minimum initial purchase into the Fund is $250,000 for Institutional Class shares, $100,000 for Y Class shares, $2,500 for A Class, Advisor Class and Investor Class shares, and $1,000 for C Class shares. The minimum subsequent investment by wire is $500 for A Class, C Class and Investor Class shares. No minimums apply to subsequent investments by wire for other classes of shares. For all classes, the minimum subsequent investment is $50 if the investment is made by ACH, check or exchange. Tax Information Dividends and capital gain distributions, if any, which you receive from the Fund are subject to federal income tax and may also be subject to state and local taxes, unless your account is tax-exempt or tax deferred (in which case you may be taxed later, upon the withdrawal of your investment from such account). Payments to Broker-Dealers and Other FinancialIntermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and the Fund’s distributor or the Manager may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your individual financial adviser to recommend the Fund over another investment. Ask your individual financial adviser or visit your financial intermediary’s website for more information. 8 American Beacon High Yield Bond FundSM Investment Objective The Fund’s investment objective is high current income and capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales discounts if you and your eligible family members invest, or agree to invest in the future, at least $50,000 in the A Class shares of the American Beacon Funds. More information about these and other discounts is available from your financial professional and in “Choosing Your Share Class” on pagexxx of the prospectus and “Additional Purchase and Sale Information for AClassShares” on pagexxx of the statement of additional information. Shareholder Fees (fees paid directly from your investment) A C Y Institutional Investor Maximum sales charge imposed on purchases(as a percentage of offering price) 4.75% None None None None Maximum deferred sales charge load (as a percentage of the lower of original offering price or redemption proceeds) None 1.00% None None None Redemption fee (as a percentage of amount redeemed; applies to the proceeds of shares redeemed within 90days of purchase) 2.00% 2.00% 2.00% 2.00% 2.00% Annual FundOperating Expenses (expenses that you pay each year as a percentage of the value of your investment) A C Y Institutional Investor Management fees % Distribution and/or service (12b-1) fees % Other expenses % Acquired FundFees and Expenses % Total annual fund operating expenses(1) % Expense Waiver and Reimbursement % % Total annual fund operating expenses after expense waiver and reimbursement % % The Total Annual FundOperating Expenses do not correlate to the ratio of expenses to average net assets provided in the Fund’s Financial Highlights table, which reflects the operating expenses of the Fund and does not include Acquired FundFees and Expenses 9 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share classes 1 year 3 years 5 years 10 years A $ C $ Y $ Institutional $ Investor $ Assuming no redemption of shares: Share class 1 year 3 years 5 years 10 years C $ Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies The Fund seeks to maximize current income by investing in a diversified portfolio of public and private issue debt securities that are generally rated below investment grade (such as BB or lower by Standard& Poor’s Ratings Services or Fitch Inc. and/or Ba or lower by Moody’s Investors Service, Inc.) or deemed to be below investment grade by an investment sub-advisor. These types of securities are commonly referred to as “high yield bonds” or “junk bonds.” The Fund seeks capital appreciation by investing in issues whose relative value is expected to increase over time. The Fund has no limitations regarding the maturities of the debt securities it can buy or the market capitalization of the issuers of those securities. The Manager allocates the assets of the Fund among different sub-advisors. The Manager believes that this strategy may help the Fund outperform other investment styles over the longer term while minimizing volatility and downside risk. The Fund’s assets are currently allocated among the Manager and three investment sub-advisors. The Fund seeks its investment objective by investing, under normal circumstances, at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in a diversified portfolio of domestic and foreign high yield bonds. High yield issuers are generally those which have below investment grade ratings because they are relatively small in size, relatively young in years, relatively leveraged financially (perhaps borrowing heavily to finance expansion or due to a leveraged buyout), or formerly “blue chip” companies that have encountered some financial difficulties. In selecting investments, the Fund’s sub-advisors utilize a bottom-up and research-driven investment process that relies heavily on internal research and fundamental credit analysis. The investment philosophy of each sub-advisor concentrates on identification of relative value and downside protection. To a lesser extent, the Fund may invest in other securities, including investment grade securities, foreign securities, common and preferred stocks, convertible securities, warrants and rights, in keeping with the Fund’s overall investment objective. Principal Risks There is no assurance that the Fund will achieve its investment objective and you could lose part or all of your investment in the Fund. The Fund is not designed for investors who need an assured level of current income. The Fund is intended to be a long-term 10 investment. The Fund is not a complete investment program and may not be appropriate for all investors. Investors should carefully consider their own investment goals and risk tolerance before investing in the Fund. The principal risks of investing in the Fund are: Credit Risk The Fund is subject to the risk that the issuer of a bond will fail to make timely payment of interest or principal. A decline in an issuer’s credit rating can cause the price of its bonds to go down. Since the Fund invests in lower-quality debt securities considered speculative in nature, this risk will be substantial. Equity Securities Risk Equity securities are subject to market risk. The Fund’s investments in equity securities may include common and preferred stocks, convertible securities and rights and warrants. Investing in such securities may expose the Fund to additional risks. Common stock generally is subordinate to preferred stock upon the liquidation or bankruptcy of the issuing company. Preferred stocks and convertible securities are sensitive to movements in interest rates. In addition, convertible securities are subject to the risk that the credit standing of the issuer may have an effect on the convertible securities’ investment value. Investments in rights and warrants may be more speculative than certain other types of investments because rights and warrants do not carry with them dividend or voting rights with respect to the underlying securities, or any rights in the assets of the issuer. In addition, the value of a right or a warrant does not necessarily change with the value of the underlying securities, and a right or a warrant ceases to have value if it is not exercised prior to its expiration date. Foreign Investing Risk Overseas investing caries potential risks not associated with domestic investments. Such risks include, but are not limited to: (1)currency exchange rate fluctuations, (2)political and financial instability, (3)less liquidity and greater volatility, (4)lack of uniform accounting, auditing and financial reporting standards, (5)increased price volatility; (6)less government regulation and supervision of foreign banks, stock exchanges, brokers and listed companies; and (7)delays in transaction settlement in some foreign markets. Hedging Risk Gains or losses from positions in hedging instruments may be much greater than the instrument’s original cost. The counterparty may be unable to honor its financial obligation to the Fund. In addition, a sub-advisor may be unable to close the transaction at the time it would like or at the price it believes the security is currently worth. High Portfolio Turnover Risk Portfolio turnover is a measure of a Fund’s trading activity over a one-year period. A portfolio turnover rate of 100% would indicate that a Fund sold and replaced the entire value of its securities holdings during the period. High portfolio turnover could increase a Fund’s transaction costs and possibly have a negative impact on performance. Frequent trading by a Fund could also result in increased short-term capital gain distributions to shareholders, which are taxable as ordinary income. High Yield Securities Risk Investing in high yield, non-investment grade securities generally involves significantly greater risks of loss of your money than an investment in investment grade securities. Compared with issuers of investment grade bonds, high yield securities are more likely to encounter financial difficulties and to be materially affected by these difficulties. Rising interest rates may compound these difficulties and reduce an issuer’s ability to repay principal and interest obligations. Issuers of lower-rated securities also have a greater risk of default or bankruptcy. Interest Rate Risk The Fund is subject to the risk that the market value of the bonds it holds will decline due to rising interest rates. When interest rates rise, the prices of most bonds go down. The price of a bond is also affected by its maturity. Bonds with longer maturities generally have greater sensitivity to changes in interest rates. 11 Investment Risk An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, you may lose money by investing in the Fund. Market Events Turbulence in financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect many issuers worldwide which may have an adverse effect on the Fund. Market Risk The Fund is subject to market risks that can affect the value of its shares. These risks include political, regulatory, market and economic developments, including developments that impact specific economic sectors, industries or segments of the market. For example, market risk involves the possibility that the value of the Fund’s investments will decline due to drops in the overall high yield bond market. Changes in the economic climate, investor perceptions, and stock market volatility can cause the prices of the Fund’s investments to decline, regardless of the financial conditions of the issuers held by the Fund. From time to time, certain securities held by the Fund may have limited marketability or contractual limitations on their resale and may be difficult to value and sell at favorable times or prices. If the Fund is forced to sell securities to meet redemption requests, the Fund may have to sell those securities at a loss. Market Timing Risk Because the Fund invests in high yield bonds that may lack market liquidity, it is subject to the risk of market timing activities. The limited trading activity of some high yield bonds may result in market prices that do not reflect the true market value of these illiquid securities. In such instances, the Fund may fair value illiquid securities. However, some investors may engage in frequent short-term trading in the Fund to take advantage of any price differentials that may be reflected in the net asset value of the Fund’s shares. There is no assurance that fair valuation of securities can reduce or eliminate market timing. While the Manager monitors trading in Fund shares, there is no guarantee that it can detect all market timing activities. Prepayment and Extension Risk The Fund’s investments in asset-backed and mortgage-backed securities are subject to the risk that the principal amount of the underlying collateral may be repaid prior to the bond’s maturity date. If this occurs, no additional interest will be paid on the investment and the Fund may have to invest at a lower rate. Conversely, a decrease in expected prepayments may result in the extension of a security’s effective maturity and a decline in its price. Securities Selection Risk Securities selected by the Manager or a sub-advisor for the Fund may not perform to expectations. This could result in the Fund’s underperformance compared to other funds with similar investment objectives. FundPerformance The bar chart and table below provide an indication of risk by showing how the Fund’s performance has varied from year to year. The table shows how the Fund’s performance compares to a broad-based market index and the Lipper High Current Yield Bond Funds Index, a composite of mutual funds comparable to the Fund. The chart and the table below show the performance of the Fund’s Institutional Class shares for all periods. The Fund began offering Investor Class shares on March1, 2002, Y Class shares on March1, 2010, A Class shares on May17, 2010 and C Class shares on September1, 2010. In the table below, the performance of the Institutional Class is shown for Y Class shares for all periods up to the inception of Y Class and for Investor Class shares before March1, 2002. The performance of the Institutional Class is shown for the A Class and C Class shares from December31, 2000 through March1, 2002, and the performance of the Investor Class is shown from March1, 2002 up to the inception of the A Class and C Class shares. The Institutional Class would have had similar annual returns to the Y Class and Investor Class because the shares are invested in the same portfolio securities. However, because the Institutional 12 Class had lower expenses, its performance was better than the newer share classes would have realized in the same period. You may obtain updated performance information on the Fund’s website at www.americanbeaconfunds.com. Past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Sales charges are not reflected in the bar chart and table below. If those charges were included, returns of A Class shares would be less than those shown. Calendar year total returns for Institutional Class shares (BAR CHART) Highest Quarterly Return: % (1/1/02 through 12/31/11) ( Quarter ) Lowest Quarterly Return: -% (1/1/02 through 12/31/11) ( Quarter ) Average Annual Total Returns(1) For the periods ended December 31, 2011 Inception Date of Class Institutional Class 12/29/2000 1 Year 5 Years 10 Years Return Before Taxes % % % Return After Taxes on Distributions % % % Return After Taxes on Distributions and Sale of FundShares % % % Share class (before taxes) Inception Date of Class 1 Year 5 Years 10 Years A 5/17/2010 % % % C 9/1/2010 % % % Y 3/1/2010 % % % Investor 3/1/2002 % % % Indices (reflects no deduction for fees, expenses or taxes) 1 Year 5 Years 10 Years JPMorgan Global High-Yield Index % % % Lipper High Current Yield Bond Funds Index % % % After-tax returns are shown only for Institutional Class shares; after-tax returns for other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. This occurs when a capital loss is realized upon redemption, resulting in a tax deduction that benefits the shareholder. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. If you hold your Fund shares through a tax-deferred arrangement, such as an IRA or a 401(k), the after-tax returns do not apply to your situation. Management The Manager The Fund has retained American Beacon Advisors, Inc. to serve as its Manager. Sub-Advisors The Fund’s assets are currently allocated among the following investment sub-advisors: Ø Franklin Advisers, Inc. Ø Logan Circle Partners, L.P. Ø PENN Capital Management Company, Inc. 13 Portfolio Managers American Beacon Advisors, Inc. Gene L. Needles, Jr.
